Citation Nr: 0016306	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for leakage and 
ulceration as a result of surgical treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in April and 
June of 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
leakage and ulceration as a result of VA surgical treatment.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in February 1999, the veteran requested that he be scheduled 
for a hearing at the RO.  In a VA Form 21-4138 (Statement in 
Support of Claim) of May 1999, however, the veteran indicated 
that he wished to withdraw his hearing request and have his 
claim decided based on the evidence of record.  This case is 
therefore ready for disposition by the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  A Whipple procedure was performed on the veteran at a VA 
medical facility in July 1994; this resulted in leakage and 
ulceration which required additional surgery in April 1997.  

2.  No competent evidence has been presented which tends to 
show that the proximate cause of the veteran's leakage and 
ulceration resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of the leakage and ulceration was 
an event which was not reasonably foreseeable.




CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 
38 U.S.C.A. § 1151 for leakage and ulceration as a result of 
surgical treatment by the Department of Veterans Affairs is 
not well grounded.  38 U.S.C.A. § 5107(a)  (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In December 1997, the veteran filed a claim for compensation 
based on his assertion that surgical treatment for pancreatic 
cancer performed at a VA facility in July 1994 resulted in 
leakage and ulceration which required additional surgery.  He 
alleges that he was never informed of the possible 
consequences before the July 1994 surgery and should 
therefore be awarded compensation. 

The veteran was seen at Rosenburg VA Medical Center in June 
1994 for a two month history of itching, jaundice, vague 
abdominal discomfort, and weight loss.  A CT scan of the 
upper abdomen revealed pancreatic head carcinoma with 
moderate obstruction of the common duct.  As a result, the 
veteran was transferred to the Portland VA Medical Center in 
July 1994 where he underwent an endoscopy and Whipple 
procedure with removal of the head of the pancreas.  Records 
from that admission document that the veteran was informed of 
the nature of that procedure and the possible complications, 
including, but not limited to, bleeding, infection, prolonged 
ICU stay, death, and a relatively low cure rate.  The veteran 
signed a consent form which stated: 

The nature and purpose of the operation or 
procedure, possible alternative methods of 
treatment, the risks involved, and the 
possibility of complications have been fully 
explained to me.  I acknowledge that no 
guarantees have been made to me concerning 
the results of the operation or procedure.  

Surgery revealed a large pancreatic head mass extending into 
the duodenum.  The remainder of the pancreas appeared normal.  
No postoperative complications were reported except for a 
fever on the seventh day following surgery which quickly 
resolved.  The diagnoses at discharge included pancreatic 
carcinoma status post Whipple procedure. 

VA outpatient treatment reports dated from 1994 to 1997 show 
that the veteran initially did well following surgery.  Of 
particular relevance, entries dated in August and September 
1994 reflect that the surgical wound was healing well and 
that the veteran was stable.  However, these records also 
show that the veteran eventually developed occasional stomach 
discomfort and weight loss.  In April 1996, for example, the 
veteran reported a three month history of difficulty eating, 
a decreased energy level, and weight loss.  It was also noted 
that the veteran had a recent episode of congestive heart 
failure.  The assessment was pancreatic cancer status post 
Whipple, stable, and weight loss possibly secondary to 
anorexia.  When seen during the following month, the veteran 
was diagnosed as having anxiety disorder.  Similar complaints 
of stomach discomfort and weight loss were reported in 
December 1996.  However, none of these reports includes a 
medical opinion that the veteran's symptoms resulted from VA 
fault or negligence at the time of his July 1994 surgery for 
pancreatic cancer.

The veteran was admitted to Salem Hospital in April 1997 for 
severe abdominal pain radiating into the lower abdomen.  The 
veteran also described alternating diarrhea and constipation.  
It was noted that the veteran had Whipple surgery for 
pancreatic cancer in 1994, with no recurrence since.  A CT 
series revealed a retrospective diagnosis of trapped free air 
within the abdominal cavity and a possible phlegmon in the 
left paracolic gutter.  Surgical exploration showed a 
perforated anastomotic ulcer of the antecolic portion of the 
gastrojejunostomy.  The ulcer was excised, closed and 
patched.  Chest X-rays disclosed a new infiltrate in the left 
lower lobe and some atelectasis.  The final diagnoses 
included perforated anastomotic ulcer and status post Whipple 
procedure for pancreatic cancer. 

The veteran was afforded a VA examination in March 1998 to 
determine whether his perforated ulcer was related to the 
Whipple procedure performed by VA in July 1994.  The examiner 
indicted that she had reviewed the claims file, including the 
July 1994 discharge summary from the Portland VA Medical 
Center as well as the April 1997 discharge summary from Salem 
Hospital.  Based on that review, as well as examination 
findings, the examiner concluded that the ulcer and 
perforation at the site of gastrojejunostomy was related to 
the Whipple procedure in July 1994.  She then commented that 
there was a "strong tendency" for this to occur after 
Whipple surgery.  At no time, however, did the examiner 
conclude that the proximate cause of the veteran's ulcer and 
perforation was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA health care providers.

II.  Analysis

The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  This provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  

The veteran maintains that the amendments to 38 U.S.C.A. § 
1151 made by Public Law 104-204 do not apply because the VA 
surgery at issue was performed in July 1994, well before the 
October 1, 1997 effective date.  This argument is without 
merit.  The Board reminds the veteran that the crucial issue 
is the date on which the claim was filed, not the date of 
surgery.  In this case, the record shows that the veteran 
filed his claim in December 1997, several months after the 
amendments came into effect.  Accordingly, the current 
version of the law applies. 

Prior to the amendments, in which fault was not at issue, the 
United States Court of Appeals for Veterans Claims (Court) 
set forth three requirements to establish a well-grounded 
claim under the provisions of 38 U.S.C.A. § 1151.  First, 
there must have been medical evidence of a current 
disability.  Second, there must have been medical evidence, 
or, in certain circumstances, lay evidence, of incurrence of 
an injury or aggravation of an injury as the result of VA 
hospitalization or medical or surgical treatment.  Third, 
there must have been medical evidence of a nexus between that 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460,464 (1999).

However, the current case is governed by the amended version 
of 38 U.S.C.A.        § 1151 which requires a showing of VA 
fault or negligence.  The veteran's contention is that there 
was fault or negligence on the part of VA medical personnel 
who performed surgery in July 1994.  The Board finds that 
such a question is clearly one of a medical nature and 
therefore requires medical evidence.  In any case where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required for the claim 
to be well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A claimant cannot meet this burden simply by 
presenting lay testimony, because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for leakage and 
ulceration as a result of VA surgical treatment is not well 
grounded. 
The Board recognizes that leakage and ulceration identified 
in the May 1997 Salem hospital report resulted from the 
Whipple procedure performed by VA in July 1994.  
Nevertheless, the central issue in this case is whether the 
VA surgeon who performed that procedure was careless, 
negligent, lacked proper skill, or made an error in judgment, 
an issue which involves a question of medical judgment.  
Here, no medical evidence has been submitted in any way 
suggesting that the VA surgeon breached the standard of care 
reasonably expected of a surgeon performing a Whipple 
procedure or was at fault for the complications resulting in 
leakage and ulceration.  In fact, the March 1998 VA 
examination report includes a medical opinion that there was 
a "strong tendency" for leakage and ulceration to occur 
after Whipple surgery, thereby precluding a finding that such 
consequences were not reasonably foreseeable.  In the absence 
of any medical evidence to support the claim, the Board must 
conclude that the claim is not well grounded.  
38 U.S.C.A. § 5107(a).  Again, the Board emphasizes that the 
veteran, as a layman, is not qualified to offer an opinion on 
a question requiring medical judgment; thus, his statements 
do not serve to render his claim well grounded.  See 
Espiritu, supra.  

The Board has also considered the veteran's argument that he 
was never fully informed of the possible risks and 
consequences prior to undergoing Whipple surgery in July 
1994.  The evidence does not support this finding, however, 
as a signed consent form in the record reflects that the 
veteran was fully informed of the possible risks and 
consequences.  In any event, assuming for the sake of 
argument that informed consent was not provided, 38 
U.S.C.A.§ 1151, as amended, still requires a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  In this case, no such 
evidence has been presented. 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would render the claim for 
compensation under 38 U.S.C.A. § 1151 well grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Because it is not well grounded, the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
leakage and ulceration as a result of VA surgical treatment 
is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

